2022 IL App (1st) 200569-U
                                            No. 1-20-0569
                                                                                    Second Division
                                                                                 September 30, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ____________________________________________________________________________

                                               IN THE
                               APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ____________________________________________________________________________

                                        )           Appeal from the
 THE PEOPLE OF THE STATE OF             )           Circuit Court of
 ILLINOIS,                              )           Cook County.
                                        )
       Plaintiff-Appellee,              )
                                        )           No. 02 CR 6507
    v.                                  )
                                        )
 GIOVANN JONES,                         )           Honorable
                                        )           Michele M. Pitman,
       Defendant-Appellant.             )           Judge, presiding.
 ____________________________________________________________________________

                 JUSTICE COBBS delivered the judgment of the court.
                 Justices Howse and Ellis concurred in the judgment.

                                               ORDER

¶1     Held:    The circuit court’s judgment denying defendant leave to file a successive
               postconviction petition alleging that his sentence violated the eighth amendment of
               the United States Constitution and the proportionate penalties clause of the Illinois
               Constitution is affirmed where defendant could not establish the requisite cause.

¶2     Following a jury trial, defendant-appellant, Giovann Jones, was found guilty of home

invasion and criminal sexual assault and sentenced to 60 years’ imprisonment. Defendant now

appeals from the circuit court’s denial of his motion for leave to file a successive petition for relief
No. 1-20-0569

pursuant to the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)). On

appeal, defendant, who was 20 years old at the time of the underlying offenses, argues that he

established both cause and prejudice for his claims that his 40-year sentence violates the eighth

amendment of the United States Constitution (U.S. Const., amend VIII) and the proportionate

penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11) as applied to him. For

the reasons that follow, we affirm.

¶3                                      I. BACKGROUND

¶4     In February 2002, defendant was charged by indictment with aggravated criminal sexual

assault, home invasion, criminal sexual assault, attempted robbery, and unlawful restraint.

¶5     At trial, the evidence established that defendant broke into the home of the victim, E.R.,

through her basement window in the middle of the night on October 17, 2001. E.R. awoke to find

defendant laying on top of her. Defendant told her to keep quiet or he would kill her. E.R. began

to scream, and defendant punched her in the face and held a pillow over her mouth. When E.R.

stopped screaming, defendant pulled down her pajamas and inserted his penis into her vagina.

Defendant withdrew his penis after E.R. started to bleed “heavily.” He then called E.R. “fat” and

took money from her purse before leaving. E.R. told her sister, who lived with her at the time, to

call 9-1-1. E.R. was taken to the hospital, where she received stitches to repair the vaginal tearing

that she sustained during the attack. Swabs from E.R.’s rape kit revealed the presence of

defendant’s semen, and, although defendant maintained his innocence in his trial testimony, the

State also introduced his signed confession into evidence.

¶6     The jury found defendant guilty of home invasion and aggravated criminal sexual assault.

¶7     Following a sentencing hearing, the court sentenced defendant to consecutive sentences of

30 years in prison for home invasion and 30 years in prison for aggravated criminal sexual assault.

                                                -2-
No. 1-20-0569

The court also found that defendant caused great bodily harm and would therefore be required to

serve at least 85% of his home invasion sentence pursuant to truth-in-sentencing.

¶8     On direct appeal, defendant argued that his sentence was excessive, and the trial court

abused its discretion in sentencing him to two consecutive terms of 30 years. On March 23, 2007,

this court affirmed his convictions and sentence. People v. Jones, 371 Ill. App. 3d 1204 (2007)

(unpublished order under Illinois Supreme Court Rule 23). Our supreme court denied defendant’s

petition for leave to appeal. People v. Jones, No. 104525 (Sept. 26, 2007).

¶9     On March 25, 2008, defendant filed an initial pro se postconviction petition, followed by

four supplemental pro se petitions under the Act, which collectively alleged various theories of

ineffective assistance of both trial counsel and appellate counsel. Attached to the first supplement

petition were affidavits from the character witnesses referenced in the petition. The pro se

pleadings were docketed and advanced to the second stage, where postconviction counsel was

appointed.

¶ 10   Postconviction counsel filed an amended postconviction petition consolidating defendant’s

many pro se claims. The State moved to dismiss the amended petition, and defendant filed a

response. Following a hearing, the circuit court granted the State’s motion to dismiss. On appeal,

this court affirmed the circuit court’s dismissal. People v. Jones, 2020 IL App (1st) 151946-U.

¶ 11   On January 31, 2018, defendant filed the pro se motion for leave to file a successive

postconviction petition at issue here. Therein, he argues that his two consecutive 30-year terms of

imprisonment violate both the eighth amendment and the proportionate penalties clause. In

particular, he argued that his 60-year sentence for offenses committed when he was 20 years old

constitutes an unconstitutional de facto life sentence as applied to him, where it was imposed

without consideration of the mitigating characteristics of youth, as set forth in Miller v. Alabama,

                                               -3-
No. 1-20-0569

567 U.S. 460 (2012). He asserted that he had established the requisite cause because Miller was

not issued until 2012, several years after defendant’s trial and the filing of his initial postconviction

petition. As such, “his claims were not reasonably available in his prior petition.” As to prejudice,

he argues that “he did not have the opportunity, as Miller now requires, to present mitigating

evidence” and the sentencing court did not consider his age and its attendant characteristics.

¶ 12    On August 30, 2019, the circuit court denied defendant’s leave to file his successive

postconviction petition, finding that the Miller principles did not apply to defendant because he

was not a juvenile at the time of the offense.

¶ 13    This appeal followed.

¶ 14                                        II. ANALYSIS

¶ 15    On appeal to this court, defendant asserts the trial court erred in denying leave to file his

successive post-conviction petition. It is his contention that he established the requisite cause and

prejudice because, as applied to him, his 60-year sentence for offenses committed when he was 20

years of age constitutes an unconstitutional de facto life sentence in violation of the U.S.

Constitution’s eighth amendment and the Illinois Constitution’s proportionate penalties clause.

¶ 16    The State responds that, even accepting that defendant satisfied the cause requirement,

defendant has failed to set forth with the sufficient specificity facts which render his conduct

similar or more like that of a juvenile. We note initially that no case yet decided by our supreme

court sets forth the modicum of support necessary to defeat dismissal of a successive

postconviction petition based on the emerging brain science research. We acknowledge that more

is needed than a mere citation to available studies on the evolving brain science in juveniles.

Nevertheless, because we ultimately dispose of defendant’s claims based on other grounds, we



                                                  -4-
No. 1-20-0569

need not determine either whether the facts alleged in the petition were sufficient or his sentencing

hearing was Miller-compliant.

¶ 17                                   A. Standard of Review

¶ 18      The Act provides a method for a defendant to collaterally attack a conviction by asserting

that it resulted from a “substantial denial” of his constitutional rights. 725 ILCS 5/122-1 (West

2018); People v. Hodges, 234 Ill. 2d 1, 9 (2009). The Act contemplates the filing of only one

petition without leave of court. People v. Lusby, 2020 IL 124046, ¶ 27. Because successive

postconviction petitions undermine the finality of criminal proceedings, the hurdles for these

petitions “are lowered in very limited circumstances.” People v. Tenner, 206 Ill. 2d 381, 392

(2002).

¶ 19      To satisfy section 122-1 of the Act, the petitioner must demonstrate both cause for his

failure to raise the claim in the initial petition and prejudice from that failure. People v. Smith,

2014 IL 115946, ¶ 33; see also People v. Guerrero, 2012 IL 112020, ¶ 15 (both prongs must be

satisfied for leave of court to be granted). The cause-and-prejudice test is a more stringent standard

to satisfy than what is required at the first stage for an initial postconviction petition. Smith, 2014

IL 115946, ¶ 35. To show cause, the petitioner must identify an objective factor that impeded his

ability to raise a specific claim during his initial postconviction proceedings. 725 ILCS 5/122-1(f)

(West 2018). To show prejudice, the petitioner must demonstrate that the claim not raised during

his initial postconviction proceedings so infected the resulting conviction or sentence that it

violated due process. Id. The burden to establish prima facie showing of cause and prejudice rests

with the petitioner and must be shown before any further proceedings on his claims can occur.

People v. Bailey, 2017 IL 121450, ¶ 24; Smith, 2014 IL 115946, ¶ 30.




                                                 -5-
No. 1-20-0569

¶ 20   Finally, “leave of court to file a successive postconviction petition should be denied when

it is clear, from a review of the successive petition and the documentation submitted by the

petitioner, that the claims alleged by the petitioner fail as a matter of law or where the successive

petition with supporting documentation is insufficient to justify further proceedings.” Smith, 2014

IL 115946, ¶ 35. Whether the denial of defendant’s motion for leave to file a successive

postconviction petition was proper is an issue that we review de novo. People v. Edgelston, 396

Ill. App. 3d 514, 518 (2009).

¶ 21   Defendant puts forth two major claims of error here on appeal. His first claim is that the

trial court erred in denying leave to file because he raised a viable claim that his de facto life

sentence violates the eighth amendment and proportionate penalties clause where the court failed

to account for his youth at the time of the offense and the fact that his brain was still developing.

His second claim is that the trial court erred in denying leave to file because his “pro se petition

made prima facie showing that his eighth amendment and proportionate penalties claims satisfy

the cause-and-prejudice test.

¶ 22   As we have set forth above, whether a defendant has satisfied the cause-and-prejudice test

is the procedural prerequisite to a successive postconviction petition. Thus, we elect to address

defendant’s second contention first. Additionally, although defendant has elected to combine

discussion of his eighth amendment and proportionate penalties claims within a single contention,

because the provisions flow from separate sources and have been construed to apply to different

classifications of defendants, we treat each separately, beginning with defendant’s eighth

amendment claim. First, however, for purposes of context, we set for the Miller-based

jurisprudence, the law upon which the whole of defendant’s claims are based.

¶ 23                            B. Miller-Based Jurisprudence

                                                -6-
No. 1-20-0569

¶ 24    Defendant’s as-applied constitutional challenge is rooted in a line of cases holding that the

eighth amendment of the United States Constitution, which prohibits cruel and unusual

punishment, affords heightened sentencing protections for juvenile defendants. See Roper v.

Simmons, 543 U.S. 551, 574-75 (2005) (eighth amendment prohibits the death penalty for juveniles

who commit murder); Graham v. Florida, 560 U.S. 48, 82 (2010) (eighth amendment prohibits

mandatory life sentences without parole for juveniles who commit nonhomicide offense); Miller

v. Alabama, 567 U.S. 460, 479 (2012) (eighth amendment prohibits mandatory life without parole

sentences for juvenile offenders convicted of homicide). These cases illustrate the Court’s concern

with the most severe forms of punishment allowed under the Constitution, the death penalty and

life without parole, particularly against children who are “constitutionally different from adults for

purposes of sentencing” as they are less mature, and more impulsive and vulnerable to peer

pressure than adults. Miller, 460 U.S. at 471-74.

¶ 25    Specifically in Miller, the seminal case, the Court explained that a mandatory sentence

precludes the sentencer from considering mitigating circumstances specific to youth and its

attendant characteristics. Id. at 477-78. Pursuant to Miller, a juvenile defendant may be sentenced

to life imprisonment without parole only if the trial court first determines that the juvenile

defendant’s conduct demonstrated “irretrievable depravity, permanent incorrigibility, or

irreparable corruption beyond the possibility of rehabilitation.”1 People v. Holman, 2017 IL



        1
           In Jones v. Mississippi, the United States Supreme Court held that sentencing courts are not
constitutionally mandated under the eighth amendment to make a finding of “permanent incorrigibility prior
to sentencing a juvenile defendant to life without parole. 593 U.S. ____, ____, 141 S. Ct. 1307, 1318 (2021).
The high court left intact the states’ discretion to impose any sentencing mechanisms deemed appropriate
in cases involving juvenile defendants convicted of murder, such as, inter alia, prohibiting sentences of life
without parole for juveniles. Id. at ____, 141 S. Ct. at 1323. In People v. Dorsey, our supreme court
addressed Jones only in passing, suggesting, without more, that in light of Jones the holding in Holman is
“questionable.” Dorsey, 2021 IL 123010, ¶ 41.

                                                    -7-
No. 1-20-0569

120655, ¶ 46. Miller’s holding is comprised of both a substantive and procedural component. See

Montgomery v. Louisiana, 577 U.S. 190, 206-211 (2016). The substantive component proscribes

mandatory sentences of life without parole for juvenile offenders. Miller, 567 U.S. at 465. Miller’s

procedural component requires that a sentencer consider certain factors relevant to a juvenile’s

youth and its attendant characteristics prior to imposing a sentence of life imprisonment without

parole, among them, the juvenile defendant’s chronological age at the time of the offense and any

evidence of his particular immaturity, impetuosity, or failure to appreciate risks and consequences.

Id. at 465, 469-70; see also Holman, 2017 IL 120655, ¶ 46 (citing Miller, 567 U.S. at 477-78).

Finally, we note that both the United States Supreme Court and our supreme court have held that

Miller applies retroactively to cases on collateral review. Montgomery, 577 U.S. at 212; People v.

Davis, 2014 IL 115595, ¶ 34.

¶ 26   The decisional law as it relates to juvenile sentencing continues to evolve. Significantly,

our supreme court has expanded Miller’s protections beyond mandatory life sentences. First, in

People v. Holman, the high court held that “[l]ife sentences, whether mandatory or discretionary,

for juvenile defendants are disproportionate and violate the eighth amendment, unless the trial

court considers youth and its attendant characteristics.” 2017 IL 120655, ¶ 40. Thus, a life sentence

need not be mandatory for Miller protections to apply; a discretionary life sentence may also run

afoul of Miller if the sentencer does not consider youth and its attendant characteristics.

¶ 27   Additionally, our supreme court expanded the import of Miller’s reach to apply to juvenile

offenders who receive, not only natural life sentences, but also de facto life sentences (People v.

Reyes, 2016 IL 119271, ¶ 9), which the court later defined as a prison term of more than 40 years

(People v. Buffer, 2019 IL 122327, ¶ 40). Specifically, the court in Buffer stated that a prison

sentence of 40 years or less “provides some meaningful opportunity to obtain release based on


                                                -8-
No. 1-20-0569

demonstrated maturity and rehabilitation” in accordance with Miller. (Internal quotation marks

omitted.) 2019 IL 122327, ¶ 41 (citing Miller, 567 U.S. at 479). Against this backdrop, we turn

our attention, first, to defendant’s eighth amendment claim.

¶ 28                          1. Eighth Amendment Challenge

¶ 29   Defendant contends that his “60-year de facto life sentence” violates the eighth

amendment’s prohibition against “cruel and unusual punishments.” U.S. Const. Amend. VIII.

Citing People v. Davis, 2014 IL 115595, ¶ 42, he maintains that his petition satisfies the cause-

and-prejudice test because his claim is based upon recent, substantive developments in the law and

could not have been raised in an earlier proceeding. He argues that because this area of the law has

only recently evolved, he lacked adequate legal grounds to raise the present argument when he

filed his first postconviction petition in 2008. Thus, he maintains that he has shown that an

“objective factor external to the defense” impeded his ability to raise this claim in an earlier

proceeding. Again, relying on Davis, 2014 IL 115595, ¶ 14, defendant posits that he has

demonstrated prejudice because the alleged constitutional errors “so infected the entire trial that

the resulting conviction or sentence violates due process.” The State responds that defendant’s

eighth amendment challenge must fail because he was not a juvenile at the time that he committed

the charged offenses.

¶ 30   Without question, defendant was 20 years of age at the time he committed the offenses

which resulted in his conviction and sentence. Although we cannot dispute the unavailability of

Miller at the time defendant filed his first postconviction petition in 2008, even had he done so,

Miller would not support his claim. We believe it safe to say that federal caselaw has long-since

and unambiguously drawn the line for Miller-based claims under the eighth amendment at age 18

See Roper, 543 U.S. at 574. This age cutoff of 18 years old has also been reaffirmed by our supreme

                                               -9-
No. 1-20-0569

court in Harris, 2018 IL 121932, ¶¶ 54-61. As such, defendant’s challenge to his sentence under

the eighth amendment and Miller is foreclosed because he was 20 years old at the time of the

murder. See People v. Franklin, 2020 IL App (1st) 171628, ¶ 49 (“It is well established that

offenders who are 18 years and older cannot raise a facial challenge to their sentences under the

eighth amendment and the Miller line of cases.”).

¶ 31   Further, to the extent that defendant relies on language in Harris to support his “as-applied”

eighth amendment claim, we would assert that his reliance is misplaced. We are aware of the

court’s comment in Harris regarding the availability of an as-applied challenge for young adult

defendants. 2018 IL 121932, ¶ 53 (“To the extent that defendant may have intended to raise an as-

applied challenge under the eighth amendment, that claim would fail for the same reason as his

challenge under the Illinois Constitution failed, because no evidentiary hearing was held, and no

findings of fact were entered on how Miller applies to him as a young adult.”). However, we do

not read Harris as relaxing the established rule first announced in Miller. The clear import of the

discussion in Harris is that an as-applied challenge requires an evidentiary hearing, and nothing

more. See People v. Savage, 2020 IL App (1st) 173135, ¶ 61 (“Although defendant raises an as-

applied challenge rather than a facial challenge, Illinois courts typically consider the sentencing

claims of young adults under the proportionate penalties clause rather than the eighth

amendment.”).

¶ 32   Defendant’s age serves as a barrier to his Miller-based claim. Thus, his challenge to his

sentence pursuant to the eighth amendment fails as a matter of law. Accordingly, as he is unable

to satisfy the requisite cause and prejudice to proceed, we find no error in the court’s denial of

leave to file a successive postconviction petition on that basis.

¶ 33                           2. Proportionate Penalties Challenge

                                                - 10 -
No. 1-20-0569



¶ 34    Defendant fares no better with his proportionate penalties claim. Combined with his eighth

amendment claim, defendant argues that he has satisfied cause and prejudice due to the

unavailability of the Miller line of cases at the time of his 2008 postconviction petition. Here, other

than his Miller age-related claims, defendant makes no additional argument regarding his claimed

violation of Illinois’s proportionate penalties clause. 2 Nevertheless, prior to addressing the merits

of his claim, we deem it appropriate to set out the applicable law.

¶ 35    Article I, section 11 of our constitution provides that “[a]ll penalties shall be determined

both according to the seriousness of the offense and with the objective of restoring the offender to

useful citizenship.” Ill. Const. 1970, art. I, § 11. This clause, commonly referred to as the

proportionate penalties clause, requires balancing the goals of retribution and rehabilitation, which

necessitates a careful consideration of all the factors in aggravation and mitigation. People v.

Quintana, 332 Ill. App. 3d 96, 109 (2002). We have held that Illinois’s proportionate penalties

clause provides greater protections against excessive punishment than does the federal

constitution’s eighth amendment. People v. Fernandez, 2014 IL App (1st) 120508, ¶¶ 46, 63;

People v. Minniefield, 2020 IL App (1st) 170541, ¶ 35 (“The purpose of the *** clause is to add a

limitation on penalties beyond those provided by the eighth amendment.”); see also People v.

Clemons, 2012 IL 107821, ¶ 40 (The proportionate penalties clause “which focuses on the


        2
           We note that in his 2008 postconviction petition, defendant asserted claims regarding his
rehabilitative potential. Those claims, which implicate proportionate penalties concerns, were framed as
violations of his sixth amendment right to effective assistance of trial and appellate counsel. In the petition
now before us, defendant’s proportionate penalties claim is expressly couched in the rationale underpinning
Miller and the decisional law following. We note that “a constitutional challenge raised under one theory
cannot be supported by decisional law based purely on another provision.” People v. Patterson, 2014 IL
115102, ¶ 97 (citing United States v. Lanier, 520 U.S. 259, 272 n.7, 117 S. Ct. 1219 (1997)). However, we
deem defendant’s 2008 ineffective assistance claims and his 2018 Miller-based claims sufficiently distinct
so as not to run afoul of Patterson.

                                                    - 11 -
No. 1-20-0569

objective of rehabilitation, went beyond the framers’ understanding of the eighth amendment and

is not synonymous with that provision.”); but see Patterson, 2014 IL 115102, ¶ 106 (stating that

the proportionate penalties clause is “co-extensive with the eighth amendment’s cruel and unusual

punishment clause”).

¶ 36    In two cases, one involving a direct appeal and the other a section 2-1401 petition, our

supreme court has recognized that young adult offenders may rely on the evolving neuroscience

regarding brain development in juveniles and its correlation to maturity underpinning the Miller

decision to support an as-applied challenge pursuant to the proportionate penalties clause of the

Illinois Constitution. See People v. Thompson, 2015 IL 118151, ¶¶ 43-44 (19-year-old defendant

sentenced to a term of natural life in prison); Harris, 2018 IL 121932, ¶ 48 (18-year-old defendant

sentenced to 76 years in prison). In Thompson and Harris, the court forged a path for young adult

defendants to demonstrate that their own specific characteristics and circumstances were so like

those of a juvenile that the imposition of a life sentence, absent a Miller-compliant sentencing

hearing, would violate the proportionate penalties clause. Additionally, Thompson and Harris

stated that, such claims would best be pursued through postconviction proceedings. Thompson,

2015 IL 118151, ¶¶ 43-44; Harris, 2018 IL 121932, ¶ 48.3 Accordingly, we proceed to consider

whether defendant’s successive postconviction petition comports with the dictates under the Act.

¶ 37                                            A. Cause




        3
          In his brief, defendant states that “the Illinois Supreme Court has made clear that a successive
post-conviction petition is a proper vehicle for youthful defendants 18 and over to litigate an as-applied
Miller-type challenge under the eighth amendment or Illinois proportionate penalties clause.” Defendant’s
statement misstates the law and conflates eighth amendment claims and proportionate penalties claims. The
two claims are separate and distinct. Defendant cites to no supreme court case for this broad proposition,
and we admonish defendant to exercise due care in the future.

                                                  - 12 -
No. 1-20-0569

¶ 38   Pursuant to section 122-1(f) of the Act, leave of court to file a successive postconviction

petition may only be granted if the petitioner first “shows cause by identifying an objective factor

that impeded his or her ability to raise a specific claim during his or her initial post-conviction

proceedings[.]” 725 ILCS 5/122-1(f) (West 2018). “ ‘[A] showing that the factual or legal basis

for a claim was not reasonably available to counsel *** would constitute cause under this

standard.’ ” Pitsonbarger, 205 Ill. 2d at 460 (quoting Strickler v. Greene, 527 U.S. 263, 283 n. 24

(2009)).

¶ 39   Here, defendant argues that he established cause because his claims are based on recent,

substantive developments in the law and could not have been raised in his first postconviction

petition. He continues that the landmark decision of Miller as well as subsequent Illinois cases

interpreting Miller were not available when he filed his initial petition. The State concedes the

issue of cause and devotes the lion’s share of its proportionate penalties argument to the issue of

prejudice.

¶ 40   We acknowledge that our supreme court in Davis explicitly stated that Miller’s substantive

component constitutes cause because it was not available earlier to counsel. 2014 IL 115595, ¶ 42.

Notably, defendant filed his initial postconviction petition in 2008, several years prior to the

issuance of those cases. However, Miller’s substantive rule is only applicable in the context of a

juvenile defendant’s eighth amendment sentencing challenge. See Montgomery, 577 U.S. at 206-

211. In contrast, here, defendant is not a juvenile and we are now considering the propriety of his

sentence in the context of a proportionate penalties clause challenge.

¶ 41   Defendant argues that, since the denial of leave to file his successive postconviction

petition, the law has continued to develop in his favor. He cites in support, People v. Johnson,




                                               - 13 -
No. 1-20-0569

2020 IL App (1st) 171362, People v. Minniefield, 2020 IL App. (1st) 170541, and People v. Ross,

2020 IL App (1st) 171202.

¶ 42    Notably, the cases cited by defendant precede our supreme court’s decision in People v.

Dorsey, 2021 IL 123010, which is dispositive. In Dorsey, the juvenile defendant, who was

convicted for one count of first degree murder and two counts of attempted first degree murder

committed when he was 14 years old, sought leave to file a successive postconviction petition.

2021 IL 123010, ¶¶ 4, 5, 19. In the petition, he argued that his 76-year aggregate sentence violated

the eighth amendment and proportionate penalties clause. Id. ¶ 24. Before our supreme court, the

defendant additionally argued in the alternative, that his sentence nonetheless violated the

proportionate penalties clause pursuant to Miller and Illinois’s longstanding recognition of the

special status of children. Id. ¶ 68. The court rejected the defendant’s claim for multiple reasons.

The court first determined that the claim was forfeited where it was not included in his petition

and barred by res judicata because he previously raised a proportionate penalties argument on

direct appeal. Id. ¶¶ 70-73. Notwithstanding that determinative ruling, the court additionally held

the defendant could not establish cause for his failure to raise the claim in his initial postconviction

petition. Id. ¶ 74. Citing People v. LaPointe, 2018 IL App (2d) 160903, the court stated that

“Miller’s unavailability prior to 2012 at best deprived [the] defendant of ‘some helpful support’

for his state constitutional claim, which is insufficient to establish ‘cause.’ ” Id.

¶ 43    Following Dorsey, in nearly every appellate court district, we have consistently rejected

successive postconviction petitions for lack of cause where the young adult defendant’s claim is

based on the proportionate penalties clause. See People v. Caballero, 2022 IL App (1st) 181747-

U, ¶¶ 31-38; People v. Hemphill, 2022 IL App (1st) 201112, ¶¶ 30-31; People v. Knight, 2022 IL

App (1st) 210026-U, ¶¶ 15-17; People v. Knox, 2022 IL App (2d) 200757-U, ¶¶ 19, 22; People v.


                                                 - 14 -
No. 1-20-0569

Torres, 2022 IL App (1st) 201014-U, ¶¶ 18-19; People v. Harris, 2022 IL App (1st) 200697-U, ¶¶

33-34; People v. Shaw, 2022 IL App (3d) 200003-U, ¶¶ 32-35; People v. Ruddock, 2022 IL App

(1st) 173023, ¶ 72; People v. Winters, 2021 IL App (1st) 191625-U, ¶¶ 44-51; People v. Howard,

2021 IL App (2d) 190695, ¶ 39; People v. Thompson, 2021 IL App (4th) 200237-U, ¶¶ 35-37;

People v. Haines, 2021 IL App (4th) 190612, ¶¶ 44-47; People v. Summers, 2021 IL App (4th)

190891-U, ¶¶ 24-25. Although we are not bound to follow the holdings of our sister jurisdictions

(see also O’Casek v. Children’s Home & Aid Society of Illinois, 229 Ill. 2d 421, 440 (2008), we

enjoy no such discretion regarding decisions rendered by our supreme court (see People v. Artis,

232 Ill. 2d 156, 164 (2009).

¶ 44      Accordingly, pursuant to Dorsey, we hold that defendant cannot establish cause for his

Miller-based proportionate penalties claim.

¶ 45                                         B. Prejudice

¶ 46   Under the Act, a defendant shows prejudice for his successive postconviction petition

where he has demonstrated “that the claim not raised during his or her initial post-conviction

proceedings so infected the trial that the resulting conviction or sentence violated due process.”

722 ILCS 5/122-1(f) (West 2018). Having determined that defendant cannot satisfy the cause

prong of the cause-and-prejudice test, we need not consider prejudice.

¶ 47                                     III. CONCLUSION

¶ 48   Because defendant’s petition does not adequately allege facts demonstrating cause and

prejudice, the trial court’s denial of defendant's motion for leave to file a successive postconviction

petition was proper. See Smith, 2014 IL 115946, ¶ 35. Having determined that defendant failed to

satisfy that procedural prerequisite, we need not address his first contention that the trial court

erred in failing to consider his youth and brain development.

                                                - 15 -
No. 1-20-0569

¶ 49   For the reasons stated, we affirm the judgment of the circuit court.

¶ 50   Affirmed.




                                              - 16 -